Filed 08/05/20                                                              Case 20-12577                                                                      Doc 1


  Fill in this information to identify your case:

  United States Bankruptcy Court for the:

  EASTERN DISTRICT OF CALIFORNIA

  Case number (if known)                                                        Chapter you are filing under:
                                                                                   Chapter 7

                                                                                   Chapter 11
                                                                                   Chapter 12
                                                                                   Chapter 13                                        Check if this is an
                                                                                                                                     amended filing




 Official Form 101
 Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   04/20
 The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
 case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
 would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
 between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
 all of the forms.

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
 more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
 every question.


  Part 1:   Identify Yourself

                                     About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

  1.   Your full name

       Write the name that is on     Maria
       your government-issued        First name                                                       First name
       picture identification (for
       example, your driver's        Guadalupe
       license or passport).         Middle name                                                      Middle name
       Bring your picture
       identification to your
                                     Luna Manzo
       meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




  2.   All other names you have
       used in the last 8 years Maria Luna
       Include your married or
       maiden names.



  3.   Only the last 4 digits of
       your Social Security
       number or federal             xxx-xx-3022
       Individual Taxpayer
       Identification number
       (ITIN)




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
Filed 08/05/20                                                         Case 20-12577                                                                            Doc 1
  Debtor 1   Maria Guadalupe Luna Manzo                                                                Case number (if known)




                                   About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

  4.   Any business names and
       Employer Identification
       Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
       used in the last 8 years

       Include trade names and     Business name(s)                                              Business name(s)
       doing business as names

                                   EIN                                                           EIN




  5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                   13490 8th Street
                                   Parlier, CA 93648
                                   Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                   Fresno
                                   County                                                        County

                                   If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                   above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                   notices to you at this mailing address.                       mailing address.

                                   P.O. Box 789
                                   Parlier, CA 93648
                                   Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




  6.   Why you are choosing        Check one:                                                    Check one:
       this district to file for
       bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                         I have lived in this district longer than in any               have lived in this district longer than in any other
                                         other district.                                                district.

                                         I have another reason.                                         I have another reason.
                                         Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
Filed 08/05/20                                                           Case 20-12577                                                                            Doc 1
  Debtor 1    Maria Guadalupe Luna Manzo                                                                    Case number (if known)



  Part 2:    Tell the Court About Your Bankruptcy Case

  7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
       Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       choosing to file under
                                  Chapter 7

                                       Chapter 11
                                       Chapter 12
                                       Chapter 13



  8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                           about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                           order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                           a pre-printed address.
                                           I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                           The Filing Fee in Installments (Official Form 103A).
                                           I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                           but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                           applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                           the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



  9.   Have you filed for             No.
       bankruptcy within the
       last 8 years?                  Yes.
                                                            Eastern District of
                                                District    California                    When     2/19/20                Case number      20-10591
                                                District                                  When                            Case number
                                                District                                  When                            Case number



  10. Are any bankruptcy              No
      cases pending or being
      filed by a spouse who is        Yes.
      not filing this case with
      you, or by a business
      partner, or by an
      affiliate?
                                                Debtor                                                                   Relationship to you
                                                District                                  When                           Case number, if known
                                                Debtor                                                                   Relationship to you
                                                District                                  When                           Case number, if known



  11. Do you rent your                No.        Go to line 12.
      residence?
                                      Yes.       Has your landlord obtained an eviction judgment against you?
                                                           No. Go to line 12.
                                                           Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                           this bankruptcy petition.




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
Filed 08/05/20                                                          Case 20-12577                                                                          Doc 1
  Debtor 1    Maria Guadalupe Luna Manzo                                                                     Case number (if known)



  Part 3:    Report About Any Businesses You Own as a Sole Proprietor

  12. Are you a sole proprietor
      of any full- or part-time         No.      Go to Part 4.
      business?

                                        Yes.     Name and location of business

       A sole proprietorship is a
       business you operate as                   Maria Luna Blueberries
       an individual, and is not a               Name of business, if any
       separate legal entity such
       as a corporation,
       partnership, or LLC.
                                                 13490 8th Street
       If you have more than one                 Parlier, CA 93648
       sole proprietorship, use a
       separate sheet and attach                 Number, Street, City, State & ZIP Code
       it to this petition.                      Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

  13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
      Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
      Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
      are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
      debtor or a debtor as          § 1116(1)(B).
      defined by 11 U.S.C. §
      1182(1)?
                                        No.      I am not filing under Chapter 11.
       For a definition of small
       business debtor, see 11                   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
       U.S.C. § 101(51D).               No.
                                                 Code.

                                        Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                                 I do not choose to proceed under Subchapter V of Chapter 11.

                                        Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                                 choose to proceed under Subchapter V of Chapter 11.


  Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

  14. Do you own or have any            No.
      property that poses or is
      alleged to pose a threat          Yes.
      of imminent and                          What is the hazard?
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                      If immediate attention is
      immediate attention?                     needed, why is it needed?

       For example, do you own
       perishable goods, or
       livestock that must be fed,             Where is the property?
       or a building that needs
       urgent repairs?
                                                                              Number, Street, City, State & Zip Code




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
Filed 08/05/20                                                             Case 20-12577                                                                         Doc 1
  Debtor 1    Maria Guadalupe Luna Manzo                                                                 Case number (if known)

  Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                       About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
  15. Tell the court whether           You must check one:                                           You must check one:
      you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
      briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
      counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                           certificate of completion.                                    completion.
       The law requires that you
       receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
       credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
       you file for bankruptcy.
       You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
       one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
       choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
       so, you are not eligible to         a certificate of completion.                                  of completion.
       file.
                                           Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
       If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
       can dismiss your case, you          payment plan, if any.                                         any.
       will lose whatever filing fee
       you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
       creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
       collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                           days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                           circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                           of the requirement.
                                                                                                         To ask for a 30-day temporary waiver of the requirement,
                                           To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                           requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                           what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                           you were unable to obtain it before you filed for             circumstances required you to file this case.
                                           bankruptcy, and what exigent circumstances
                                           required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                         with your reasons for not receiving a briefing before you
                                           Your case may be dismissed if the court is                    filed for bankruptcy.
                                           dissatisfied with your reasons for not receiving a
                                           briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                           If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                           still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                           You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                           agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                           developed, if any. If you do not do so, your case
                                                                                                         Any extension of the 30-day deadline is granted only for
                                           may be dismissed.
                                                                                                         cause and is limited to a maximum of 15 days.
                                           Any extension of the 30-day deadline is granted
                                           only for cause and is limited to a maximum of 15
                                           days.
                                           I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                           credit counseling because of:                                 counseling because of:

                                                 Incapacity.                                                  Incapacity.
                                                 I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                                 that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                                 making rational decisions about finances.                    decisions about finances.

                                                 Disability.                                                  Disability.
                                                 My physical disability causes me to be                       My physical disability causes me to be unable to
                                                 unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                                 by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                                 reasonably tried to do so.                                   do so.

                                                 Active duty.                                                 Active duty.
                                                 I am currently on active military duty in a                  I am currently on active military duty in a military
                                                 military combat zone.                                        combat zone.
                                           If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                           briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                           motion for waiver credit counseling with the court.           of credit counseling with the court.




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
Filed 08/05/20                                                         Case 20-12577                                                                                 Doc 1
  Debtor 1    Maria Guadalupe Luna Manzo                                                                    Case number (if known)

  Part 6:    Answer These Questions for Reporting Purposes

  16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
      you have?                              individual primarily for a personal, family, or household purpose.”

                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.
                                   16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                                 No. Go to line 16c.

                                                 Yes. Go to line 17.
                                   16c.      State the type of debts you owe that are not consumer debts or business debts



  17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
      Chapter 7?

       Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
       after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
       property is excluded and
       administrative expenses                   No
       are paid that funds will
       be available for                          Yes
       distribution to unsecured
       creditors?

  18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
      you estimate that you                                                            5001-10,000                                   50,001-100,000
      owe?                            50-99
                                      100-199                                          10,001-25,000                                 More than100,000
                                      200-999

  19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
      estimate your assets to         $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
      be worth?                                                                        $10,000,001 - $50 million
                                      $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


  20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
      estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
      to be?
                                      $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


  Part 7:    Sign Below

  For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                   United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                   document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                   bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                   and 3571.
                                   /s/ Maria Guadalupe Luna Manzo
                                   Maria Guadalupe Luna Manzo                                        Signature of Debtor 2
                                   Signature of Debtor 1

                                   Executed on     August 5, 2020                                    Executed on
                                                   MM / DD / YYYY                                                    MM / DD / YYYY




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
Filed 08/05/20                                                             Case 20-12577                                                                         Doc 1
  Debtor 1   Maria Guadalupe Luna Manzo                                                                     Case number (if known)




  For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
  represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                  for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
  If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
  an attorney, you do not need    schedules filed with the petition is incorrect.
  to file this page.
                                  /s/ Justin D. Harris                                               Date         August 5, 2020
                                  Signature of Attorney for Debtor                                                MM / DD / YYYY

                                  Justin D. Harris 199112
                                  Printed name

                                  HARRIS LAW FIRM, PC
                                  Firm name

                                  7110 N. Fresno St., Ste 400
                                  Fresno, CA 93720
                                  Number, Street, City, State & ZIP Code

                                  Contact phone     559.272.5700                               Email address         jdh@harrislawfirm.net
                                  199112 CA
                                  Bar number & State




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
Filed 08/05/20   Case 20-12577   Doc 1
Filed 08/05/20                                                                     Case 20-12577                                                                              Doc 1


     Fill in this information to identify your case:

     Debtor 1                     Maria Guadalupe Luna Manzo
                                  First Name                    Middle Name                     Last Name

     Debtor 2
     (Spouse if, filing)          First Name                    Middle Name                     Last Name


     United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)                                                                                                                                    Check if this is an
                                                                                                                                                   amended filing



    B 104
    For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims Against You and Are Not Insiders                          12/15

    If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
    Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
    relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
    in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
    sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
    collateral value places the creditor among the holders of the 20 largest unsecured claims.

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information.

     Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                   Unsecured claim
     1                                                                   What is the nature of the claim?              Credit Card                 $ $258.00
                  Capital One
                  Attn: Bankruptcy                                       As of the date you file, the claim is: Check all that apply
                  PO Box 30285                                                   Contingent
                  Salt Lake City, UT 84130                                       Unliquidated
                                                                                 Disputed
                                                                                 None of the above apply

                                                                         Does the creditor have a lien on your property?

                                                                                  No
                  Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                        Value of security:                               -$
                  Contact phone                                                         Unsecured claim                                   $


     2                                                                   What is the nature of the claim?                                          $ $700.00
                  EDD
                  P.O. BOX 2968                                          As of the date you file, the claim is: Check all that apply
                  Rancho Cordova, CA 95741-2968                                  Contingent
                                                                                 Unliquidated
                                                                                 Disputed
                                                                                 None of the above apply

                                                                         Does the creditor have a lien on your property?

                                                                                  No
                  Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                        Value of security:                               -$
                  Contact phone                                                         Unsecured claim                                   $

    B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 1

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 08/05/20                                                                     Case 20-12577                                                                                Doc 1



     Debtor 1          Maria Guadalupe Luna Manzo                                                       Case number (if known)




     3                                                                   What is the nature of the claim?              Collection Atty. AT&T       $ $69.00
                                                                                                                       Mobility
                Enhanced Recovery Corp
                Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
                8014 Bayberry Road                                               Contingent
                Jacksonville, FL 32256                                           Unliquidated
                                                                                 Disputed
                                                                                 None of the above apply

                                                                         Does the creditor have a lien on your property?

                                                                                  No
                Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                        Value of security:                               -$
                Contact phone                                                           Unsecured claim                                   $


     4                                                                   What is the nature of the claim?              Lease                       $ $10,537.00
                Ford Motor Credit
                National Bankruptcy Service                              As of the date you file, the claim is: Check all that apply
                Center                                                           Contingent
                PO Box 62180                                                     Unliquidated
                Colorado Springs, CO 80962                                       Disputed
                                                                                 None of the above apply

                                                                         Does the creditor have a lien on your property?

                                                                                  No
                Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                        Value of security:                               -$
                Contact phone                                                           Unsecured claim                                   $


     5                                                                   What is the nature of the claim?                                          $ $500.00
                Franchise Tax Board
                PO Box 2952 MS A-340                                     As of the date you file, the claim is: Check all that apply
                Attn: Bankruptcy Unit                                            Contingent
                Sacramento, CA 95812                                             Unliquidated
                                                                                 Disputed
                                                                                 None of the above apply

                                                                         Does the creditor have a lien on your property?

                                                                                  No
                Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                        Value of security:                               -$
                Contact phone                                                           Unsecured claim                                   $


     6                                                                   What is the nature of the claim?              Collection Adventist        $ $423.00
                                                                                                                       Med. Ctr. Reedley
                Grant & Weber
                Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
                5586 S Fort Apache Rd, Ste 110                                   Contingent
                Las Vegas, NV 89148                                              Unliquidated
                                                                                 Disputed
                                                                                 None of the above apply



    B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                           Page 2

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
Filed 08/05/20                                                                     Case 20-12577                                                                             Doc 1



     Debtor 1          Maria Guadalupe Luna Manzo                                                       Case number (if known)


                                                                         Does the creditor have a lien on your property?

                                                                                  No
                Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                        Value of security:                               -$
                Contact phone                                                           Unsecured claim                                   $


     7                                                                   What is the nature of the claim?              12 Universal Solutions $ $250.00
                                                                                                                       Inc
                Hf Holdings
                1707 Orlando Central Pwky                                As of the date you file, the claim is: Check all that apply
                Orlando, FL 32809                                                Contingent
                                                                                 Unliquidated
                                                                                 Disputed
                                                                                 None of the above apply

                                                                         Does the creditor have a lien on your property?

                                                                                  No
                Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                        Value of security:                               -$
                Contact phone                                                           Unsecured claim                                   $


     8                                                                   What is the nature of the claim?              Factoring Company           $ $2,167.00
                                                                                                                       Account Mid America
                                                                                                                       Bank Trust Compa
                Resurgent Capital Services
                Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
                PO Box 10497                                                     Contingent
                Greenville, SC 29603                                             Unliquidated
                                                                                 Disputed
                                                                                 None of the above apply

                                                                         Does the creditor have a lien on your property?

                                                                                  No
                Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                        Value of security:                               -$
                Contact phone                                                           Unsecured claim                                   $


     9                                                                   What is the nature of the claim?              Vacant Land                 $ $124,000.00
                                                                                                                       Kingsburg, CA 93631
                                                                                                                       Fresno County
                                                                                                                       APN: 393-230-04
                                                                                                                       Debtor asserts that
                                                                                                                       the amounts owed to
                                                                                                                       him were never paid
                                                                                                                       to her.
                Shogy Ahmed
                13462 E. Manning Ave.                                    As of the date you file, the claim is: Check all that apply
                Parlier, CA 93648                                                Contingent
                                                                                 Unliquidated
                                                                                  Disputed
                                                                                  None of the above apply

                                                                         Does the creditor have a lien on your property?

    B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 3

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 08/05/20                                                                     Case 20-12577                                                                              Doc 1



     Debtor 1          Maria Guadalupe Luna Manzo                                                       Case number (if known)


                                                                                  No
                Contact                                                           Yes. Total claim (secured and unsecured)                 $ $267,000.00
                                                                                        Value of security:                               - $ $650,000.00
                Contact phone                                                           Unsecured claim                                    $ $124,000.00


     10                                                                  What is the nature of the claim?              Collection Attorney          $ $2,150.00
                                                                                                                       Ikuta Dental He
                TekCollect Inc
                Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
                PO Box 1269                                                      Contingent
                Columbus, OH 43216                                               Unliquidated
                                                                                 Disputed
                                                                                 None of the above apply

                                                                         Does the creditor have a lien on your property?

                                                                                  No
                Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                        Value of security:                               -$
                Contact phone                                                           Unsecured claim                                   $


     Part 2:      Sign Below

     Under penalty of perjury, I declare that the information provided in this form is true and correct.

     X     /s/ Maria Guadalupe Luna Manzo                                                   X
           Maria Guadalupe Luna Manzo                                                           Signature of Debtor 2
           Signature of Debtor 1


           Date      August 5, 2020                                                             Date




    B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 4

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 08/05/20                           Case 20-12577               Doc 1
                 Luna Manzo, Maria - - Pg. 1 of 2


        }
        b
        k
        1
        {
        C
        r
        e
        d
        i
        t
        o
        A
        s
        M
        a
        x




                                Blackridge Corporation
                                20150 Manhattan Beach
                                Redondo Beach, CA 90278


                                Capital One
                                Attn: Bankruptcy
                                PO Box 30285
                                Salt Lake City, UT 84130


                                David M. Gilmore, Esq.
                                Gilmore Magness Janisse
                                7789 N. Ingram Ave., Ste 105
                                Fresno, CA 93711


                                Denise Brosi
                                P.O. Box 2407
                                Oakhurst, CA 93644


                                EDD
                                P.O. BOX 2968
                                Rancho Cordova, CA 95741-2968


                                Enhanced Recovery Corp
                                Attn: Bankruptcy
                                8014 Bayberry Road
                                Jacksonville, FL 32256


                                Ford Motor Credit
                                National Bankruptcy Service Center
                                PO Box 62180
                                Colorado Springs, CO 80962


                                Franchise Tax Board
                                PO Box 2952 MS A-340
                                Attn: Bankruptcy Unit
                                Sacramento, CA 95812


                                Grant & Weber
                                Attn: Bankruptcy
                                5586 S Fort Apache Rd, Ste 110
                                Las Vegas, NV 89148


                                Hf Holdings
                                1707 Orlando Central Pwky
                                Orlando, FL 32809
Filed 08/05/20                           Case 20-12577        Doc 1
                 Luna Manzo, Maria - - Pg. 2 of 2



                                Hillvalley Farms, LLC
                                P.O. Box 299
                                Parlier, CA 93648


                                Internal Revenue Service
                                PO Box 7346
                                Philadelphia, PA 19101-7346


                                Jesse Canales
                                dba America 1st Mortgage
                                4961 E. Dakota
                                Fresno, CA 93727


                                Resurgent Capital Services
                                Attn: Bankruptcy
                                PO Box 10497
                                Greenville, SC 29603


                                Shogy Ahmed
                                13462 E. Manning Ave.
                                Parlier, CA 93648


                                TekCollect Inc
                                Attn: Bankruptcy
                                PO Box 1269
                                Columbus, OH 43216
